SUE A. GALLAGHER                                                                                        JOHN J. FRITSCH
City Attorney                                                                                           ROBERT L. JACKSON
                                                                                                        ADAM S. ABEL
JEFFREY L. BERK                                                                                         ASHLE T. CROCKER
Chief Assistant City Attorney                                                                           JESSICA R. MULLAN
                                                                                                        JENICA L. HEPLER




                                                        November 13, 2020



             Judge Vince Chhabria
             U.S. District Court
             San Francisco Courthouse
             Courtroom 4, 17th Floor
             450 Golden Gate Avenue
             San Francisco, CA 94102

                        Re:     Martinez, et al. v. City of Santa Rosa, et al.
                                Case No.: 3:20-CV-04135-VC

             Dear Judge Chhabria:

                    Pursuant to the Court’s order of November 10, 2020, the parties respectfully jointly request
             that Magistrate Laurel Beeler be appointed to conduct a Mandatory Settlement Conference.

                                                               Respectfully submitted,


                                                               /s/ Robert L. Jackson
                                                               _______________________________
                                                               ROBERT L. JACKSON
                                                               Assistant City Attorney
                                                               Attorney for Defendants



                                                               /s/ Izaak Schwaiger
                                                               ______________________________
                                                               IZAAK SCHWAIGER
                                                               Attorney for Plaintiffs


             RLJ:trk




                                        100 SANTA ROSA AVENUE, ROOM 8 • SANTA ROSA, CA 95404
                                               PHONE: (707) 543-3040 • FAX: (707) 543-3055
